DISMISS and Opinion Filed May 7, 2019




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-19-00341-CV

              MESQUITE INDEPENDENT SCHOOL DISTRICT, Appellant
                                    V.
                         MARIA R. SALAZAR, Appellee

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-12678

                            MEMORANDUM OPINION
                Before Chief Justice Burns, Justice Whitehill, and Justice Nowell
                                Opinion by Chief Justice Burns
       Before the Court is the parties’ joint motion to dismiss appeal based on settlement. We

grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a).




                                                 /Robert D. Burns, III/
                                                 ROBERT D. BURNS, III
                                                 CHIEF JUSTICE


190341F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 MESQUITE INDEPENDENT SCHOOL                      On Appeal from the 160th Judicial District
 DISTRICT, Appellant                              Court, Dallas County, Texas
                                                  Trial Court Cause No. DC-16-12678.
 No. 05-19-00341-CV       V.                      Opinion delivered by Chief Justice Burns.
                                                  Justices Whitehill and Nowell participating.
 MARIA R. SALAZAR, Appellee

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

      We ORDER each party bear its own costs of this appeal as agreed.


Judgment entered May 7, 2019.




                                            –2–